       Case 9:13-cv-00133-DLC Document 282 Filed 03/11/19 Page 1 of 3



Mark L. Stermitz
Matthew A. Baldassin
CROWLEY FLECK PLLP
305 South 4th Street East, Ste. 100
Missoula, MT 59801
Telephone: (406) 523-3600
Fax: (406) 523-3636

Counsel for Plaintiff

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                      MISSOULA DIVISION

MONTANORE MINERALS CORP.,                       ) Case No: 9:13-cv-00133-DLC
                                                )
              Plaintiff,                        )
                                                )
       vs.                                      )
                                                )
Easements and Rights of Way under,              )
through and across those certain unpatented )
lode mining claims located in the NE1/4 and )            STATUS REPORT
the NW1/4 of Section 15, Township 27            )
North, Range 31 West, Lincoln County ,          )
Montana, and identified as POPS 12, POPS )
13, POPS 14 and POPS 15; ARNOLD                 )
BAKIE; FRANK DUVAL; OPTIMA, INC.; )
UNKNOWN OWNERS; and all other                   )
persons, unknown, claiming or who might )
claim any right, tile estate, or interest in or )
lien or encumbrance to the unpatented load )
mining claims described above or any cloud )
upon title thereto, whether such claim or       )
possible claim be present or contingent,        )
                                                )
              Defendants.

      Comes now Plaintiff Montanore Minerals Corporation (“MMC”) and,
                                         1
       Case 9:13-cv-00133-DLC Document 282 Filed 03/11/19 Page 2 of 3



pursuant to the Court’s July 7, 2018 Order (Doc. 278), respectfully submits this

updated Status Report regarding the status of the state court proceedings.

      Since Optima, Inc.’s January 2, 2019, status report (Doc. 281), MMC’s post-

trial motions were denied. MMC filed a Notice of Appeal with the Montana

Supreme Court on February 28, 2019.

      DATED this 11th day of March, 2019.

                                       CROWLEY FLECK PLLP

                                       By /s/Matthew A. Baldassin
                                             Mark L. Stermitz
                                             Matthew A. Baldassin
                                             Counsel for Plaintiff




                                           2
       Case 9:13-cv-00133-DLC Document 282 Filed 03/11/19 Page 3 of 3



                           CERTIFICATE OF SERVICE


     I hereby certify that I filed the above with the Court’s CMS/ECF system,
which will send notice to each party.


                                     /s/ Matthew A. Baldassin




                                         3
